Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

9.    (Currently Amended) The light management system according to claim 8, wherein each yarn in the network of yarns further includes less than 2.0 wt.% titanium dioxide.
19.    (Currently Amended) The light management system according to claim 18, wherein each yarn in the network of yarns further includes less than 2.0 wt.% titanium dioxide.
29.    (Currently Amended) The light management system according to claim 28, wherein each yarn in the network of yarns further includes less than 2.0 wt.% titanium dioxide.
Terminal Disclaimer
The terminal disclaimer filed on 3/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10322297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, 11, and 21 , for a low-level light therapy system an article of apparel that absorbs an incident spectrum including one or more of a UV wavelength, a visible wavelength, and a near infrared wavelength and emits light having an emission spectrum including one or more of visible light radiation and near infrared radiation, wherein the emission spectrum includes one or more of a first peak between 700 nm and 800 nm with a full width at half maximum (FWHM) of 100 nm to 150 nm and a second peak between 800 nm and 900 nm with a full width at half maximum (FWHM) of 100 nm to 150 nm and one or more of a peak between 590 nm and 700 nm with a full width at half maximum (FWHM) of 50 nm to 100 nm and a peak between 700 nm and 900 nm with a full width at half maximum (FWHM) of 50 nm to 150 nm has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claims 1, 11, and 21.
Regarding independent claim 31, a system a textile material that absorbs an incident spectrum including one or more of a UV wavelength, a visible wavelength, and a near infrared wavelength and emits light having an emission spectrum including one or more of visible light radiation and near infrared radiation, wherein the light having an emission spectrum including one or more of visible light radiation and near infrared radiation is emitted from the textile material, and wherein the emission spectrum .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792